MEMORANDUM OF DECISION.
Plaintiff, Harry Bums, appeals from a judgment entered in favor of defendant Westfield Inn in the Superior Court (Cumberland County). The verdict of the jury absolved Westfield Inn from liability for injuries plaintiff received while walking in an intoxicated state along Interstate Route 295. Having lost on the merits, plaintiff now challenges the pretrial order granting defendant’s motion to set aside the entry of a default and further challenges the trial justice’s refusal to reconsider that order during trial. By finding a good excuse for the failure to answer prior to entry of default and a meritorious defense to the action, the motion justice acted within the bounds of his discretion. M.R.Civ.P. 55(c); Waring v. Greater Portland Pub. Dev. Comm’n, 510 A.2d 1068 (Me.1986); McNutt v. Johansen, 477 A.2d 738, 740 (Me.1984). We also conclude that plaintiff failed to demonstrate any basis for depriving the motion justice’s ruling of its normal law-of-the-case consequences. See Sprague v. Washburn, 447 A.2d 784, 786-87 (Me.1982).
The entry is:
Judgment affirmed.
All concurring.